IN THE UNITED STATES DISTRICT COURT FOR THE

MIDDLE DISTRICT OF TENNESSEE RECEIVED
NASHVILLE DIVISION
AUG 23 2021
US DISTRICT COURT

ALTON EARL INGRAM JR ) MID DIST TENN
Plaintiff )

) No, 3:17-cv-01565

)
V. ) Judge Eli J Richardson

) Magistrate Judge Newberm

)
ANDREA HUDDLESTON, ET AL. )
Defendants )

Plaintiff’s Unopposed Request for Extension of Time to File Objections to Magistrate Judge

Newbern’s Report and Recommendation (Document 70)

Comes now Plaintiff, Alton Ingram, who hereby requests a two month extension of time to file
objections to Magistrate Judge Newbern’s Report and Recommendation (Document 70) and as

grounds for this request states the following:

1. This request is unopposed by defense counsel.
2. The Report and Recommendation (“R&R”) was received by Plaintiff on August 15,
2021, and a reply is due on August 23.

3. Plaintiff is not an attorney and is working without the assistance of an attorney.

Case 3:17-cv-01565 Document 71 Filed 08/23/21 Page 1 of 5 PagelD #: 719

 
4, The R&R is 37 pages long and touches on many aspects of constitutional law, federal
civil procedure, and Tennessee civil procedure, with which Plaintiff is only generally
familiar.

5, Plaintiff is employed full time and works between 60 and 70 hours per week. Plaintiff
will have only weekends to work on his objection.

6. Plaintiff has the following preset and largely unmodifiable plans for the upcoming five
weekends: August 20-21, court ordered visitation with his son in Fort Lauderdale,
Florida; August 27-28, preparing and presenting (virtually) a research paper at a scientific
conference in London, England; September 4-6, hosting visitors for his mother who has
Alzheimer’s disease and lives with him, his sister, niece, and niece’s husband, all of
whom his mother has not seen since COVID; September 11-12, administering the Oral
Board Examinations for the American-board of Cosmetic Surgery; and September 18-29,
court ordered visitation with his son in Fort Lauderdale, Florida.

7. As such, Plaintiff will be unable to attend to researching and writing his Objections until
long after the deadline set in the R&R. Not allowing Plaintiff time fully to research the
numerous matters of law would place an undue burden on Plaintiff and would
irreversibly prejudice him.

8. This lawsuit was filed in December, 2017, and the currently pending Motion to Dismiss
was filed approximately eighteen months ago. As such, granting Plaintiff the requested

extension of time will not in any manner prejudice the defendants.

Case 3:17-cv-01565 Document 71 Filed 08/23/21 Page 2 of 5 PagelD #: 720
9. Plaintiff has contacted Defense Counsel (prior to writing this request), who has no

objection to the extension of time requested herein.

WHEREFORE Plaintiff hereby respectfully requests that this Court grant him until
November 1, 2021 to file his objection to Magistrate Judge Newbern’s Report and

Recommendations (Document 70).

Respectfully Submitted

Let?

Alton Ingram MD

In Proper Person

317 Queens Drive Mount Juliet, TN 37122
615-602-6892

tupingram@gmail.com

 

I hereby certify that the foregoing was served via email to all defense counsel currently enrolled
in the instant matter, on August 18, 2021.

Alton Ingram MD

In Proper Person

317 Queens Drive Mount Juliet, TN 37122
615-602-6892

tupingram@gmail.com

 

Case 3:17-cv-01565 Document 71 Filed 08/23/21 Page 3 of 5 PagelD #: 721
 

=e A

“

/ e
(CLL - GZ YS DISTRigy

Cc J
S00 J 0ad

STS20S-SagLies9

 

22203

oh leh eed

‘Case 3:17-cv-01565 Document 71 Filed 08/23/21 Page 4 of 5 PagelD #: 722

 
 

TO

ak
ae
7 a
af

wLe
YY)

iV

ce
C/G
Cp
f +

, 2 OO

-/

ZEIC
KI
gw

Lane

‘Case 3:17-cv-01565 Document 71 Filed 08/23/21 Page 5 of 5 PagelD #: 723

 
